Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dinh (US 5343632 A), hereinafter Dinh.

Regarding claim 1, Dinh discloses a modular humidity control system comprising: 
a body attached with a food storage housing, the body defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“heat pipe heat exchangers can also be placed in a clothes dryer 230 to provide a closed-loop clothes dryer. The dryer 230 includes an enclosed housing separated into first and second compartments 234 and 250 connected by an inlet 240 and an outlet 248” column 7, line 16. “Food storage” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Dinh could be used to store food); and 
a humidity control element supported by the body and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“the warm, moist air is drawn through the blower 238, out of the outlet 248 of the first compartment 232, and through the evaporator portion 254 of the regenerative heat exchanger 252, where part of the heat is removed from the saturated air. The amount of heat removed will vary depending on the ratio of sensible to latent heat of the air. In the typical operation, the air is cooled to a temperature of about 110° F., with some of the moisture in the air being condensed and removed from the dryer via drain 258” column 7, line 47).

    PNG
    media_image1.png
    536
    536
    media_image1.png
    Greyscale

Regarding claim 2, Dinh discloses the modular humidity control system according to Claim 1, wherein the humidity control element comprises at least one heat pipe (“The regenerative heat exchanger 252 preferably comprises a heat pipe heat exchanger having an evaporator portion 254 and a condenser portion 260” column 7, line 30).

Regarding claim 6, Dinh discloses the modular humidity control system according to Claim 1, further comprising a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the humidity control element (Figure 5 shows a small collector with an upturned lip at the base of the heat pipe).

Regarding claim 11, Dinh discloses a food transportation system comprising: 
a food storage housing defining an interior configured to house one or more food items, the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“heat pipe heat exchangers can also be placed in a clothes dryer 230 to provide a closed-loop clothes dryer. The dryer 230 includes an enclosed housing separated into first and second compartments 234 and 250 connected by an inlet 240 and an outlet 248” column 7, line 16. “Food storage” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Dinh could be used to store food); and 
a humidity control element supported by the food storage housing and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“the warm, moist air is drawn through the blower 238, out of the outlet 248 of the first compartment 232, and through the evaporator portion 254 of the regenerative heat exchanger 252, where part of the heat is removed from the saturated air. The amount of heat removed will vary depending on the ratio of sensible to latent heat of the air. In the typical operation, the air is cooled to a temperature of about 110° F., with some of the moisture in the air being condensed and removed from the dryer via drain 258” column 7, line 47).

Regarding claim 12, Dinh discloses the food transportation system according to Claim 11, wherein the humidity control element comprises at least one heat pipe (“The regenerative heat exchanger 252 preferably comprises a heat pipe heat exchanger having an evaporator portion 254 and a condenser portion 260” column 7, line 30).

Regarding claim 16, Dinh discloses the food transportation system according to Claim 11, further comprising a condensation collector supported by the food storage housing configured to receive fluid condensed from the moisture-laden air by the first portion of the humidity control element (Figure 5 shows a small collector with an upturned lip at the base of the heat pipe).

Claims 1, 6, 7, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meda (US 4471537 A), hereinafter Meda.

Regarding claim 1, Meda discloses a modular humidity control system comprising: 
a body attached with a food storage housing, the body defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The enclosure 10 has a back vertical wall or external wall 26 which faces the partition wall 23 and defines therewith a further interspace 27 which, as will be seen, acts as a cooling passage” column 3, line 31. “Food storage” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Meda could be used to store food); and 
a humidity control element supported by the body and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“condensed water which forms in the cooling passage 27 and in the exchanger-evaporator 40 during the operation of the drying apparatus” column 4, line 15).

    PNG
    media_image2.png
    486
    479
    media_image2.png
    Greyscale

Regarding claim 6, Meda discloses the modular humidity control system according to Claim 1, further comprising a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the humidity control element (“a drip-tray or drawer 52 which is slideably mounted in the cabinet 10 under the bottom wall 32” column 4, line 11).

Regarding claim 7, Meda discloses the modular humidity control system according to Claim 6, wherein the condensation collector is removable from the body (“periodically remove the drawer 52 to dump the water collected therein” column 4, line 23).

Regarding claim 11, Meda discloses a food transportation system comprising: 
a food storage housing defining an interior configured to house one or more food items, the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The enclosure 10 has a back vertical wall or external wall 26 which faces the partition wall 23 and defines therewith a further interspace 27 which, as will be seen, acts as a cooling passage” column 3, line 31. “Food storage” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Meda could be used to store food); and 
a humidity control element supported by the food storage housing and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“condensed water which forms in the cooling passage 27 and in the exchanger-evaporator 40 during the operation of the drying apparatus” column 4, line 15).

Regarding claim 16, Meda discloses the food transportation system according to Claim 11, further comprising a condensation collector supported by the food storage housing configured to receive fluid condensed from the moisture-laden air by the first portion of the humidity control element (“a drip-tray or drawer 52 which is slideably mounted in the cabinet 10 under the bottom wall 32” column 4, line 11).

Regarding claim 17, Meda discloses the food transportation system according to Claim 16, wherein the condensation collector is removable from the food storage housing (“periodically remove the drawer 52 to dump the water collected therein” column 4, line 23).

Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartoka (WO 2011000705 A1), hereinafter Hartoka.

Regarding claim 1, Hartoka discloses a modular humidity control system comprising: 
a body attached with a food storage housing, the body defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The casing (10) serves as a channel” paragraph [0017]. “Food storage” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Hartoka could be used to store food); and 
a humidity control element supported by the body and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“The laundry dryer (1) comprises at least one Peltier element (13) mounted to the casing (10) between the inlet (11) and the outlet (12) such that the cold surface (C) will face the inside of the casing (10) and the hot surface (H) inside of the drum (4) (Figure 1 and Figure 2). The Peltier element (13) is formed by joining together the cold and hot surfaces (C and H) back to back. When the Peltier element (13) is driven by electricity, while the hot and moist air entering into the casing (10) from the drum (4) is condensed on the cold surface (C)” paragraph [0018]).

    PNG
    media_image3.png
    546
    654
    media_image3.png
    Greyscale

Regarding claim 6, Hartoka discloses the modular humidity control system according to Claim 1, further comprising a condensation collector configured to receive fluid condensed from the moisture-laden air by the first portion of the humidity control element (“The water collected on the cold surface (C) passes from the casing (10) outlet (12) and is accumulated in this reservoir (9)” paragraph [0023]).

Regarding claim 11, Hartoka discloses a food transportation system comprising: 
a food storage housing defining an interior configured to house one or more food items, the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The casing (10) serves as a channel” paragraph [0017]. “Food storage” is a recitation of the intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Hartoka could be used to store food); and 
a humidity control element supported by the food storage housing and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to condense moisture from the moisture-laden air passing through the closed circuit air flow path (“The laundry dryer (1) comprises at least one Peltier element (13) mounted to the casing (10) between the inlet (11) and the outlet (12) such that the cold surface (C) will face the inside of the casing (10) and the hot surface (H) inside of the drum (4) (Figure 1 and Figure 2). The Peltier element (13) is formed by joining together the cold and hot surfaces (C and H) back to back. When the Peltier element (13) is driven by electricity, while the hot and moist air entering into the casing (10) from the drum (4) is condensed on the cold surface (C)” paragraph [0018]).

Regarding claim 16, Hartoka discloses the food transportation system according to Claim 11, further comprising a condensation collector supported by the food storage housing configured to receive fluid condensed from the moisture-laden air by the first portion of the humidity control element (“The water collected on the cold surface (C) passes from the casing (10) outlet (12) and is accumulated in this reservoir (9)” paragraph [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinemus (US 5676051 A), hereinafter Sinemus, in view of Hartoka.

Regarding claim 1, Sinemus discloses a modular humidity control system comprising: 
a body (42) attached with a food storage housing (10), the body defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The suction and the discharge opening 46,48 are connected with each other by an air channel 50 formed in the base 42” column 5, line 64 and “by-pass 56 branches directly behind the suction opening 46 off the air channel 50 and runs before the heater 54 back into the air channel 50” column 6, line 11); and 
a humidity control element supported by the body and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to remove moisture from the moisture-laden air passing through the closed circuit air flow path (“bag 64 filled with a hygroscopic substance such as silica gel (blue gel) is lying in the dehumidification chamber 58” column 6, line 15).

    PNG
    media_image4.png
    484
    599
    media_image4.png
    Greyscale

Sinemus does not disclose wherein the humidity control element is configured to condense moisture from the moisture-laden air.

However, Hartoka teaches wherein the humidity control element is configured to condense moisture from the moisture-laden air (“The laundry dryer (1) comprises at least one Peltier element (13) mounted to the casing (10) between the inlet (11) and the outlet (12) such that the cold surface (C) will face the inside of the casing (10) and the hot surface (H) inside of the drum (4) (Figure 1 and Figure 2). The Peltier element (13) is formed by joining together the cold and hot surfaces (C and H) back to back. When the Peltier element (13) is driven by electricity, while the hot and moist air entering into the casing (10) from the drum (4) is condensed on the cold surface (C)” paragraph [0018]).

In view of Hartoka’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the humidity control element is configured to condense moisture from the moisture-laden air as is taught in Hartoka, in the modular humidity control system disclosed by Sinemus.
One would have been motivated to include wherein the humidity control element is configured to condense moisture from the moisture-laden air because Hartoka states “By means of the present invention, the condensation speed increases since the cold surface (C) serves an additional condensing function to the condenser (6) and the drying speed increases since the hot surface (H) serves an additional heating function to the heater (5)” (paragraph [0024]). Therefore, including the teachings of Hartoka will improve drying and heating in Sinemus.

Regarding claim 8, Sinemus, as modified by Hartoka, discloses the modular humidity control system according to Claim 1, wherein the body is further configured for removable attachment to an external surface of the food storage housing (“The housing 10 is detachably held by (not shown) clamps or the like, on a base 42” column 5, line 59).

Regarding claim 11, Sinemus discloses a food transportation system comprising: 
a food storage housing defining an interior configured to house one or more food items, the food storage housing defining at least in part a closed circuit air flow path for circulating air through the food storage housing (“The suction and the discharge opening 46,48 are connected with each other by an air channel 50 formed in the base 42” column 5, line 64 and “by-pass 56 branches directly behind the suction opening 46 off the air channel 50 and runs before the heater 54 back into the air channel 50” column 6, line 11); and 
a humidity control element supported by the food storage housing and thermally coupled with the closed circuit air flow path, wherein at least a portion of the humidity control element extends into the closed circuit air flow path and is configured to remove moisture from the moisture-laden air passing through the closed circuit air flow path (“bag 64 filled with a hygroscopic substance such as silica gel (blue gel) is lying in the dehumidification chamber 58” column 6, line 15).

Sinemus does not disclose wherein the humidity control element is configured to condense moisture from the moisture-laden air.

However, Hartoka teaches wherein the humidity control element is configured to condense moisture from the moisture-laden air (“The laundry dryer (1) comprises at least one Peltier element (13) mounted to the casing (10) between the inlet (11) and the outlet (12) such that the cold surface (C) will face the inside of the casing (10) and the hot surface (H) inside of the drum (4) (Figure 1 and Figure 2). The Peltier element (13) is formed by joining together the cold and hot surfaces (C and H) back to back. When the Peltier element (13) is driven by electricity, while the hot and moist air entering into the casing (10) from the drum (4) is condensed on the cold surface (C)” paragraph [0018]).

In view of Hartoka’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the humidity control element is configured to condense moisture from the moisture-laden air as is taught in Hartoka, in the modular humidity control system disclosed by Sinemus.
One would have been motivated to include wherein the humidity control element is configured to condense moisture from the moisture-laden air because Hartoka states “By means of the present invention, the condensation speed increases since the cold surface (C) serves an additional condensing function to the condenser (6) and the drying speed increases since the hot surface (H) serves an additional heating function to the heater (5)” (paragraph [0024]). Therefore, including the teachings of Hartoka will improve drying and heating in Sinemus.

Regarding claim 18, Sinemus, as modified by Hartoka, discloses the food transportation system according to Claim 11, wherein the humidity control element is removably attached to the food storage housing (“The housing 10 is detachably held by (not shown) clamps or the like, on a base 42” column 5, line 59).

Claims 2-5, 9, 10, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinemus, in view of Hartoka, and further in view of Dinh.

Regarding claim 2, Sinemus, as modified by Hartoka, discloses the modular humidity control system according to Claim 1. 

Sinemus, as modified by Hartoka, does not disclose wherein the humidity control element comprises at least one heat pipe. 

However, Dinh teaches wherein the humidity control element comprises at least one heat pipe (“The regenerative heat exchanger 252 preferably comprises a heat pipe heat exchanger having an evaporator portion 254 and a condenser portion 260” column 7, line 30).

	Sinemus, as modified by Hartoka, discloses a Peltier device for condensing moisture from the drying air and simultaneously providing heat to the treated material. Dinh teaches a heat pipe for condensing moisture from the drying air and simultaneously providing heat to the treated material. The substitution of one known element (the Peltier device of Hartoka) for another (the heat pipe of Dinh) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the heat pipe taught in Dinh would have yielded predictable results, namely, an element for condensing moisture from the drying air and simultaneously providing heat to the treated material Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, a Peltier device requires electrical energy input while the heat pipe of Dinh does not. Therefore, including the heat pipe of Dinh will reduce energy requirement and expenditure.

Regarding claim 3, Sinemus, as modified by Hartoka and Dinh, discloses the modular humidity control system according to Claim 2. 

Hartoka further teaches wherein the at least one heat pipe (heat pipe by the modification of Dinh) defines: 
a first portion that extends into the closed circuit air flow path (C); and 
a second portion opposite the first portion that extends at least partially into an ambient environment of the food storage housing (H).

    PNG
    media_image5.png
    461
    386
    media_image5.png
    Greyscale

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus. 

Regarding claim 4, Sinemus, as modified by Hartoka and Dinh, discloses the modular humidity control system according to Claim 3. 

Hartoka further teaches wherein the first portion defines a first temperature, and the second portion defines a second temperature, wherein the second temperature is lower than the first temperature (“the cold surface (C) will face the inside of the casing (10) and the hot surface (H) inside of the drum (4)” paragraph [0018]). 
Likewise, Dihn further teaches wherein the first portion defines a first temperature, and the second portion defines a second temperature, wherein the second temperature is lower than the first temperature (“The dehumidified air is then forced through the condenser portion 260 of regenerative heat exchanger 252, where it absorbs heat removed by the evaporator portion 254. In a typical operation, air is heated from 90° F. to 140° F. via contact with condenser portion 260” column 7, line 67).

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus.

Regarding claim 5, Sinemus, as modified by Hartoka and Dinh, discloses the modular humidity control system according to Claim 4. 

Hartoka further teaches wherein the first portion is configured to contact the moisture-laden air such that the moisture is condensed as fluid on a surface of the first portion (“the hot and moist air entering into the casing (10) from the drum (4) is condensed on the cold surface (C)” paragraph [0018]). 
Likewise, Dinh teaches wherein the first portion is configured to contact the moisture-laden air such that the moisture is condensed as fluid on a surface of the first portion (“the warm, moist air is drawn through the blower 238, out of the outlet 248 of the first compartment 232, and through the evaporator portion 254 of the regenerative heat exchanger 252, where part of the heat is removed from the saturated air. The amount of heat removed will vary depending on the ratio of sensible to latent heat of the air. In the typical operation, the air is cooled to a temperature of about 110° F., with some of the moisture in the air being condensed and removed from the dryer via drain 258” column 7, line 47).

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus.

Regarding claim 9, Sinemus, as modified by Hartoka discloses the humidity control system according to Claim 1. 

Hartoka further teaches wherein the humidity control element comprises a plurality of humidity control elements (“at least one Peltier element (13)” paragraph [0018] suggests a plurality is a potential configuration). additionally, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the potential difference between the claims and the prior are is the provision of more than one humidity control element. The addition of more than one humidity control element would have predictable results. The humidity control element of Hartoka removes heat from the air at the cold side, thereby condensing moisture, while simultaneously providing heat to the treated material. More humidity control elements would augment this arrangement.

Sinemus, as modified by Hartoka, does not disclose wherein the humidity control element comprises a plurality of heat pipes. 

 However, Dinh teaches wherein the humidity control element comprises a heat pipe (“The regenerative heat exchanger 252 preferably comprises a heat pipe heat exchanger having an evaporator portion 254 and a condenser portion 260” column 7, line 30).

Sinemus, as modified by Hartoka, discloses a Peltier device for condensing moisture from the drying air and simultaneously providing heat to the treated material. Dinh teaches a heat pipe for condensing moisture from the drying air and simultaneously providing heat to the treated material. The substitution of one known element (the Peltier device of Hartoka) for another (the heat pipe of Dinh) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the heat pipe taught in Dinh would have yielded predictable results, namely, an element for condensing moisture from the drying air and simultaneously providing heat to the treated material Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, a Peltier device requires electrical energy input while the heat pipe of Dinh does not. Therefore, including the heat pipe of Dinh will reduce energy requirement and expenditure.

Regarding claim 10, Sinemus, as modified by Hartoka and Dinh, discloses the humidity control system according to Claim 9. 

Hartoka further teaches wherein each of the plurality of heat pipes (heat pipe by the modification of Dinh) defines: 
a first portion that extends into the closed circuit air flow path (C); and 
a second portion opposite the first portion that extends at least partially into an ambient environment of the food storage housing (H).

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus.

Regarding claim 12, Sinemus, as modified by Hartoka, discloses the food transportation system according to Claim 11. 

Sinemus, as modified by Hartoka, does not disclose wherein the humidity control element comprises at least one heat pipe.

However, Dinh teaches wherein the humidity control element comprises at least one heat pipe (“The regenerative heat exchanger 252 preferably comprises a heat pipe heat exchanger having an evaporator portion 254 and a condenser portion 260” column 7, line 30).

Sinemus, as modified by Hartoka, discloses a Peltier device for condensing moisture from the drying air and simultaneously providing heat to the treated material. Dinh teaches a heat pipe for condensing moisture from the drying air and simultaneously providing heat to the treated material. The substitution of one known element (the Peltier device of Hartoka) for another (the heat pipe of Dinh) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the heat pipe taught in Dinh would have yielded predictable results, namely, an element for condensing moisture from the drying air and simultaneously providing heat to the treated material Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, a Peltier device requires electrical energy input while the heat pipe of Dinh does not. Therefore, including the heat pipe of Dinh will reduce energy requirement and expenditure.

Regarding claim 13, Sinemus, as modified by Hartoka and Dinh, discloses the food transportation system according to Claim 12. 

Hartoka further teaches wherein the at least one heat pipe (heat pipe by the modification of Dinh) defines: 
a first portion that extends into the closed circuit air flow path (C); and 
a second portion opposite the first portion that extends at least partially into an ambient environment of the food storage housing (H).

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus.

Regarding claim 14, Sinemus, as modified by Hartoka and Dinh, discloses the food transportation system according to Claim 13. 

Hartoka further teaches wherein the first portion defines a first temperature, and the second portion defines a second temperature, wherein the second temperature is lower than the first temperature (“the cold surface (C) will face the inside of the casing (10) and the hot surface (H) inside of the drum (4)” paragraph [0018]). 
Likewise, Dihn further teaches wherein the first portion defines a first temperature, and the second portion defines a second temperature, wherein the second temperature is lower than the first temperature (“The dehumidified air is then forced through the condenser portion 260 of regenerative heat exchanger 252, where it absorbs heat removed by the evaporator portion 254. In a typical operation, air is heated from 90° F. to 140° F. via contact with condenser portion 260” column 7, line 67).

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus.

Regarding claim 15, Sinemus, as modified by Hartoka and Dinh, discloses the food transportation system according to Claim 14. 

Hartoka further teaches wherein the first portion is configured to contact the moisture-laden air such that the moisture is condensed as fluid on a surface of the first portion (“the hot and moist air entering into the casing (10) from the drum (4) is condensed on the cold surface (C)” paragraph [0018]). 
Likewise, Dinh teaches wherein the first portion is configured to contact the moisture-laden air such that the moisture is condensed as fluid on a surface of the first portion (“the warm, moist air is drawn through the blower 238, out of the outlet 248 of the first compartment 232, and through the evaporator portion 254 of the regenerative heat exchanger 252, where part of the heat is removed from the saturated air. The amount of heat removed will vary depending on the ratio of sensible to latent heat of the air. In the typical operation, the air is cooled to a temperature of about 110° F., with some of the moisture in the air being condensed and removed from the dryer via drain 258” column 7, line 47).

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus.

Regarding claim 19, Sinemus, as modified by Hartoka, discloses the food transportation system according to Claim 11. 

Hartoka further teaches wherein the humidity control element comprises a plurality of humidity control elements (“at least one Peltier element (13)” paragraph [0018] suggests a plurality is a potential configuration). additionally, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, the potential difference between the claims and the prior are is the provision of more than one humidity control element. The addition of more than one humidity control element would have predictable results. The humidity control element of Hartoka removes heat from the air at the cold side, thereby condensing moisture, while simultaneously providing heat to the treated material. More humidity control elements would augment this arrangement.

Sinemus, as modified by Hartoka, does not disclose wherein the humidity control element comprises a plurality of heat pipes. 

 However, Dinh teaches wherein the humidity control element comprises a heat pipe (“The regenerative heat exchanger 252 preferably comprises a heat pipe heat exchanger having an evaporator portion 254 and a condenser portion 260” column 7, line 30).

Sinemus, as modified by Hartoka, discloses a Peltier device for condensing moisture from the drying air and simultaneously providing heat to the treated material. Dinh teaches a heat pipe for condensing moisture from the drying air and simultaneously providing heat to the treated material. The substitution of one known element (the Peltier device of Hartoka) for another (the heat pipe of Dinh) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the heat pipe taught in Dinh would have yielded predictable results, namely, an element for condensing moisture from the drying air and simultaneously providing heat to the treated material Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). Additionally, a Peltier device requires electrical energy input while the heat pipe of Dinh does not. Therefore, including the heat pipe of Dinh will reduce energy requirement and expenditure.

Regarding claim 20, Sinemus, as modified by Hartoka and Dinh, discloses the food transportation system according to Claim 19. 

Hartoka further teaches wherein each of the plurality of heat pipes (heat pipe by the modification of Dinh) defines: 
a first portion that extends into the closed circuit air flow path (C); and 
a second portion opposite the first portion that extends at least partially into an ambient environment of the food storage housing (H).

The examiner notes that this is a further detail of the original modification taught by Hartoka and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the same reasons of improving drying and heating in Sinemus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Albayrak (US 20090049843 A1) “moisture condenses on a cold side 26 of the Peltier elements 20, which cold side 26 is formed from a heat transfer device 26 that is thermally coupled to the Peltier elements 20 and in particular is provided with fins” paragraph [0023]

    PNG
    media_image6.png
    680
    499
    media_image6.png
    Greyscale


Liang (US 5152077 A) 

    PNG
    media_image7.png
    618
    439
    media_image7.png
    Greyscale

Jahnel (DE 3134506 A1) “a mixture of water vapor and air, which is fed to at least one component 20, preferably at least one heat pipe” paragraph [0012] of the translation

    PNG
    media_image8.png
    405
    510
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762